Title: From George Washington to William Stephens Smith, 20 June 1783
From: Washington, George
To: Smith, William Stephens


                  
                     Dear Sir,
                     Newburgh 20th June 1783
                  
                  Doctr La Moyaer, by whom I expect you will have received my letter of the 18th had scarcely left this when your favor of the 17th accompanied by Vertots Romish Histy & Watsons History of Philip the III were put into my hands.  For sending me the latter unasked, please to receive my thanks—I shall be obliged to you for sending me by the first good conveyence the following Books which are advertised for sale in the Gazette you sent me.
                  Dictionary of Arts & Sciences (4 Vols with Cuts)
                  The World displayed—20 pocket Vols
                     If it is a work in Estimation
                  Robertsons History of Charles the V
                  Locke on the Human Understanding 2 Vols
                  Sully’s Memoirs
                  Campaigns of Marshall Turenne.
                  Life of Gustavus Adolphus
                  Goldsmiths Natural History
                  Chambauds French & English & English & French
                     Dictionary improved by Perrin
                  Among the Catalogue of Books advertised in the Gazette which you sent me, I perceive a later Editon of Duke Hamiltons Travels (than the one you sent me) is included—comprehending his subsequent Travel thro’ Denmark &ca—Please to add these to your purchase.
                  I pray you to get the favor of Mr Parker to pay for these Books and transmit me the Acct; the amount of which shall be deposited with Mr Smith at this place—As it will be a pretty considerable purchase I may therefore hope to get them on better terms than the common retail price of a simple Book or two.  With great esteem & regard I am, Dr Sir Yr Obedt & Affecte Servt
                  
                                       
                            
                            Go: Washington
                        